DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions Acknowledged
Applicant’s election of Species Group II shown in Figs. 8A and 8B and Claims 1-9, 12, 15-19, and 22-24, with traverse, in the response to restriction requirements filed 06/21/22 is acknowledged.  
In a view of a better familiarly with the application, Examiner agreed with the Applicant request to examine all original Claims 1-12, 15-19, and 22-24. 

Status of Claims
Claims 1-12, 15-19, and 22-24 are examined on merits herein. 

Specification
The disclosure is objected to because of the following informalities:
Paragraph 0040 of the published application US 2021 refers to Fig. 2, but it seems that the reference shall be made to Fig. 1B.  
Paragraph 0100 states that a ground contact extends in the “second direction X”, but Figures and other paragraphs of the Specification identify the second direction as Y.  
Appropriate corrections are required.
Claim Objections
Claims 8 and 16 are objected to because of the following informalities:  
Claim 8 recites: “arranged in zigzag form”. Examiner suggests changing the recitation to: “arranged in a zigzag form”.
Claim 16 recites: “each of the first and second stack structures have a staircase shape”. Examiner suggests changing the above recitation to the following: “each of the first and second stack structures has a staircase shape”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5-11 and 15-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 5: Claim 5 recites: “the second separation region includes a plurality of second separation regions connectable to the first block separation structures and the second block separation structures, respectively, and the cell array separation structure further includes a third separation region penetrating the third stack structure between the second separation regions and on the third plate portion and extending in the second direction”. The recitation is unclear for a few reasons. First, a single second separation region cannot include a plurality of second separation regions. Second, if there are more than two second separations regions in the plurality of second separation regions, it is unclear which two second separations regions are cited with article “the”.
Appropriate correction is required to clarify the claim language.
For this Office Action, the above recitation of Claim 5 was interpreted as: “the second separation region is one of a plurality of second separation regions connectable to the first block separation structures and the second block separation structures, respectively, and the cell array separation structure further includes a third separation region penetrating the third stack structure between adjacent second separation regions and on the third plate portion and extending in the second direction”.
In re Claims 6-11: Claims 6-11 are rejected under 35 U.S.C. 112(b) due to dependency on Claim 5.
In re Claim 15: Claim 15 recites: “channel structures penetrating the first and second stack structures on the first and second cell array regions”. The recitation is unclear for two reasons - first, since Claim 15 earlier recites that the first and second stack structures comprise first and second cell regions, accordingly, and if channel structure penetrate the first and second stack structures, they shall not be “on the first and second cell array regions”, but they shall penetrate the first and second cell array regions; second, various figures of the application described in corresponding paragraphs of the specification, do not teach channel structures disposed on the first and second array regions, but teach channel structures penetrating cell regions. 
In accordance with MPEP 2173.03 and In re Cohn 438 F.2d 989, 169 USPQ 95 (CCPA 1971), inconsistence of the claim with the specification makes the claim indefinite, even though the terms of a claim may appear to be definite.
Appropriate correction is required.
For this Office Action, the above-cited recitation of Claim 15 was interpreted in accordance with the specification of the application as: “channel structures penetrating the first and second stack structures within the first and second cell array regions”.
In re Claims 16-19: Claims 16-19 are rejected under 35 U.S.C. 112(b) due to dependency on Claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As far as Claims 15-16 are understood, Claims 1-3, 12, 15-16, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Oike (US 2019/0371811) in view of Lim et al. (US 2019/0164991). 
Oike does not teach the substrate including a first plate portion and a second plate portion spaced apart from each other – his first and second substrate regions, as identified above, are rather connected to each other by a substrate region disposed between the first and second substrate regions than are spaced apart. At the same time, Oike teaches disposing under first and second stacks source lines SL – one under the first stack and another under the second stack (Figs. 11, 14, paragraph 0101) – these two SLs have no electrical connection to each other and that are separated from the substrate by an insulating layer.
Lim teaches a semiconductor device (Fig. 6) comprising two stacks (one with word lines WLi_1 and another with word lines WLi_2), each stack is disposed on its own substrate U_SUB_1 or U_SUB_2 (paragraphs 0072-0076), each substrate can be viewed as a substrate plate portion, wherein the first and second substrate plate portions are spaced apart from each other.
Oike and Lim teach analogous art directed to semiconductor devices comprised first and second alternative stacks, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Oike device in view of the Lim device, since devices are from the same field of endeavor, and Lim created a successfully operated device. 
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Oike device by substituting its substrate with a Lim substrate comprising first and second plate portions, each plate portion under a corresponding first or second stack, since such modification allows creating source lines on the first and second substrate plates directly without being separated from the substrate by the isolation, reducing by that a height of the device and simplifying its manufacturing method. In addition, the above motivation is not necessary, and the modification can be based on the KSR Rational (B) for obviousness modification - see MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results.
In re Claim 2, Oike/Lim teaches the semiconductor device of Claim 1 as cited above. 
Oike further teaches that a first structure of a cross-sectional surface of the first separation regions – such as “horizontal SLTs” in planar layout figures (including Figs. 4 and 13, paragraphs 0079, 0115) in the second direction Y is substantially the same as a second structure – such as “vertical SLTs” in planar layout figures - of a cross-sectional surface of the second separation region in the first direction – “horizontal” and “vertical” SLTs are shown as having a substantially similar width.
In re Claim 3, Oike/Lim teaches the semiconductor device of Claim 1 as cited above. 
Oike further teaches that the first stack structures and the second stack structures are electrically separated – due to a source separation region DPdiv (Fig. 14, paragraph 0178) in the first direction X by the cell array separation structure in region PNdiv; note that the separation obviously exists and is even more significant in the Oike/Lim structure of Claim 1, since the first and second stack structures are disposed on spaced apart first and second substrate plates.
In re Claim 12, Oike/Lim teaches the semiconductor device of Claim 1 as cited above. 
Oike does not teach that the semiconductor device, further comprising: a peripheral circuit region below the substrate, wherein the peripheral circuit region includes a base substrate, circuit devices on the base substrate, and wiring structures electrically connected to the circuit devices.
Lim teaches (Fig. 6, paragraphs 0072-0077) a semiconductor device comprising a peripheral circuit region – in layers L_SUB and IL1 – below a substrate U_SUB_1, U_SUB_2, on which different memory stacks are disposed, wherein the peripheral circuit region includes a base substrate L_SUB, circuit devices – such as row decoder and page buffer -  on the base substrate , and wiring structures – LMC1, PM1. MCP1/2 electrically connected to the circuit devices.
Since Oike teaches similar peripheral devices for his memory (as is shown in Fig. 1 of Oike), it would have been obvious for one of ordinary skill in the art before filing the application to modify the Oike structure by adding various peripheral circuit devices under the substrate, such as creating under the substrate a base substrate, creating various peripheral circuit devices connected to wirings on the base substrate, when it is desirable to decrease a size area of the semiconductor device and disposing various peripheral circuit under the substrate with memory arrays.
In re Claim 15, Oike teaches a semiconductor device, comprising (Figs. 3-21):
a substrate 20 (Figs. 3 and 14, paragraph 0064) including a first region – as a region extending under PN1 and not extending under region PNdiv near PN1 in Fig. 14 - and a second region – as a region extending under PN2 and not extending under PNdiv near PN2;
first stack structures – comprising WL in region 10A (see cross-sectional Figs. 7, 9, 11, 12, 14, 16 etc., Abstract, paragraphs 0026, 0104) and second stack structures – comprising WL in region 10B - in a first direction X parallel to an upper surface of the substrate 20 (Abstract, paragraphs 0026, 0115, wherein 
the first stack structures include a first staircase region - in region HA of 10A (see Fig. 3 and cross-sectional figures 11, 12, showing this region, paragraph 0069) and a first cell array region CA of 10A (paragraph 0069) on the first region, and 
the second stack structures include a second staircase region – in region HA of 10B and a second cell array region CA of 10B (see Fig. 3, paragraph 0069) on the second region;
channel structures MP (such as memory pillar structures, a planar view of which is shown in Figs. 8 and a channel is identified as 31, paragraph 0118) penetrating the first and second stack structures on the first and second cell array regions (as is clear from Figs. 3, 5-7 and other similar figures);
a cell array separation structure – including slits SLTs extending in a direction Y (in planar layouts of Figs. 4, 13, 16, and in cross-sectional layouts, such as in Fig. 14, etc., paragraphs) extending in a second direction Y perpendicular to the first direction X between the first stack structures and the second stack structures;
a first block separation structure – as slits SLTs that extend in the direction X (in planar layouts of Figs. 4, 13, 16, etc., and cross-sectional figures, including Fig. 14, paragraphs 0079, 0115) between the first stack structures – various first stack structures correspond to various blocks BLK of memory 10A - and extending in the first direction X; and
a second block separation structure between the second stack structures and extending in the first direction – like the first block separation structure, but for memory region 10B (paragraphs 0079, 0115),
wherein the first and second cell array regions CA in regions 10A and 10B, accordingly (paragraph 0069), are between the first staircase region HA-left and the second staircase region HA-right (as in Fig. 3).
Oike does not teach the substrate including a first plate portion and a second plate portion spaced apart from each other – his first and second substrate regions, as identified above, are rather connected to each other by a substrate region disposed between the first and second substrate regions. At the same time, Oike teaches disposing under first and second stacks - source lines SLs – one under the first stack and another under the second stack (Figs. 11, 14, paragraph 0101) – these two SLs have no electrical connection to each other and they are separated from the substrate by an insulating layer.
Lim teaches a semiconductor device (Fig. 6) comprising two stacks (one with word lines WLi_1 and another with word lines WLi_2), each stack is disposed on its own substrate U_SUB_1 or U_SUB_2 (paragraphs 0072-0077), each substrate can be viewed as a plate portion, wherein the first and second plate portions are spaced apart from each other.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Oike device by substituting its substrate with a Lim substrate comprising first and second plate portions, each plate portion under a corresponding first or second stack, since such modification allows creating source lines on the first and second substrate plates not being separated from the corresponding substrate plate by an insulating layer, reducing by that a height of the device and simplifying its manufacturing method. In addition, see MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results
In re Claim 16, Oike/Lim teaches the semiconductor device of Claim 15 as cited above. 
Oike further teaches (Figs. 3, 11, 13, 14, paragraph 0069) that each of the first and second stack structures have a staircase shape in the first and second staircase regions HA-left and HA-right, respectively, and each of the first and second stack structures does not have a staircase shape in a region PNdiv adjacent to the cell array separation structure SLT.
In re Claim 22, Oike teaches a semiconductor device, comprising (Figs. 3-21):
a semiconductor layer 20 (paragraph 0064);
a stack structure including interlayer insulating layers and gate electrodes WL alternately stacked on the semiconductor layer – interlayer insulating layers are not identified by any number in figures of the application, but described as being disposed between gate electrodes 23 - WL (Abstract, paragraphs 0026, 0104);
a cell array separation structure - including SLTs (on sides of region PNdiv in Figs. 14, 19, 21, or SLT disposed in direction Y in lateral layout Figs. 20, 18, 16, paragraphs 0079, 0115) penetrating the stack structure (as is shown in Figs. 14, 19, 21); and
a block separation structure – comprising slits SLT in direction X in lateral layout figures, or “horizontal SLTs” - extending from the cell array separation structure – shown as “vertical SLT” in lateral layout figures (paragraphs 0079, 0115),
wherein a portion of the gate electrodes 23 (WL) extend by different lengths in a direction in which the block separation structure extends from the cell array separation structure (as is shown in the cross-sectional layout figures, including Fig. 15),
the block separation structure – with horizontal SLTs - extends in a first direction X,
the cell array separation structure – with vertical SLTs - extends in a second direction Y perpendicular to the first direction X, and
the first direction and the second direction are parallel to an upper surface of the semiconductor layer (as is clear from figures of the application).
Oike does not teach a peripheral circuit region including a base substrate and circuit devices on the base substrate, wherein the semiconductor layer is disposed on the peripheral circuit region.
Lim teaches (Fig. 6, paragraphs 0072-0077) a semiconductor device comprising a peripheral circuit region – in layers L_SUB and IL1 - wherein the peripheral circuit region includes a base substrate L_SUB, circuit devices – such as row decoder and page buffer - on the base substrate, and wiring structures – LMC1, PM1. MCP1/2 electrically connected to the circuit devices, and wherein a semiconductor layer –U_SUB_1, U_SUB_2 – is disposed on the peripheral circuit.
Since Oike teaches similar peripheral devices for his memory (as is shown in Fig. 1 of Oike), it would have been obvious for one of ordinary skill in the art before filing the application to modify the Oike structure by adding various peripheral circuit devices under the semiconductor layer, such as creating under the semiconductor layer - a base substrate, creating various peripheral circuit devices connected to wirings on the base substrate, when it is desirable to decrease a size area of the semiconductor device and disposing various peripheral circuit under the substrate with memory arrays.
In re Claim 23, Oike/Lim teaches the semiconductor device of Claim 22 as cited above, including the gate electrodes and cell array separation structure 
Oike further teaches (Figs. 3-21) that surfaces on which the gate electrodes are in contact with the cell array separation structure are aligned in a vertical direction.
In re Claim 24, Oike/Lim teaches the semiconductor device of Claim 22 as cited above, including cell array and block separation structures both created from SLTs disposed in different directions,
Oike further teaches (paragraph 0079) that the cell array separation structure and the block separation structure – both being SLTs, but extending in different directions - include the same insulating material (such as silicon oxide), and that 
the cell array separation structure - SLTs at opposite sides of region PNdiv (as in Fig. 14 and similar figures) - does not have a staircase structure on a side surface of the stack structure in contact with the cell array separation structure.


Allowable Subject Matter
Claims 4, 6, and 17 contain allowable subject matter; Claim 4 is objected by the current Office Action, but would be allowed if amended to include its limitations in combination with all limitations of the base claim.
Reason for Indicating Allowable Subject Matter
Re Claim 4: The prior arts of record, alone or in combination, do not anticipate and do not render obvious such limitation of Claim 4 as: “the substrate further includes a third plate portion spaced apart from the first and second plate portions”, in combination with limitations of Claim 1, on which Claim 4 depends.
Re Claim 6: The prior arts of record, alone or in combination, do not anticipate and do not render obvious such limitation of Claim 6 as: “at least one ground contact structure penetrating the third separation region and electrically connected to the third plate portion”, in combination with limitations of Claims 1, 4, and 5, on which Claim 6 depends.
Re Claim 11: The prior arts of record, alone or in combination, do not anticipate and do not render obvious such limitation of Claim 11 as: “the semiconductor device further includes at least one ground contact structure penetrating the third separation region and electrically connected to the third plate portion”, in combination with other limitations of Claim 11 and in combination with limitations of Claims 4 and 5, on which Claim 11 depends.
The prior arts of record include: Oike (US 2019/0371811), Lim et al. (US 2019/0164991), Lee et al. (US 2020/0013787), Zhang et al. (US 2017/0256558), Suzuki et al. (US 2021/0074711), and Baek et al. (US 2019/0237477).
Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 06/28/22